August 18, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                 JESUS A. ZUNIGA-HERNANDEZ, Appellant

NO. 14-14-00346-CR                         V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED. We further order
appellant to pay all costs expended in the appeal. We further order this decision
certified below for observance.